J-S75007-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

DANNY V. NGUYEN

                                                    No. 2458 EDA 2015


                   Appeal from the Order August 6, 2015
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): MC-51-CR-0048127-2012


BEFORE: BOWES, MOULTON AND MUSMANNO, JJ.

JUDGMENT ORDER BY BOWES, J.:                  FILED SEPTEMBER 15, 2017

      The Commonwealth appeals from the order dismissing the sole count

of driving under the influence (“DUI”) filed against Danny Nguyen. Dismissal

was premised upon a violation of the compulsory joinder statute. We held

this case pending the disposition of Commonwealth v. Perfetto, 2017 PA

Super 281 (Pa.Super. filed August 30, 2017) (en banc), which addressed the

exact issue presented herein. Since Perfetto controls, we reverse.

      This appeal involves a recurring fact pattern.   Appellee was charged

with a DUI offense and related summary traffic violations, the latter of which

were resolved in a minor court that exclusively handles traffic offenses and

cannot dispose of misdemeanor or felony charges. The Commonwealth then

initiated further proceedings charging the DUI crime, prompting Appellee to
J-S75007-16



seek dismissal for violation of the compulsory joinder statute, which states in

pertinent part:

      Although a prosecution is for a violation of a different provision
      of the statutes than a former prosecution or is based on different
      facts, it is barred by such former prosecution under the following
      circumstances:

      (1) The former prosecution resulted in an acquittal or in a
          conviction as defined in section 109 of this title (relating to
          when prosecution barred by former prosecution for the
          same offense) and the subsequent prosecution is for:

             (i) any offense of which the defendant could have
             been convicted on the first prosecution;

             (ii) any offense based on the same conduct or arising
             from the same criminal episode, if such offense was
             known to the appropriate prosecuting officer at the
             time of the commencement of the first trial and
             occurred within the same judicial district as the
             former prosecution unless the court ordered a
             separate trial of the charge of such offense[.]
      ....

18 Pa.C.S. § 110 (emphasis added).         A 2002 amendment to the statute

inserted the emphasized language in place of the phrase “within the

jurisdiction of a single court.”   Formerly, precedent permitted successive

prosecutions in these situations because the court that handled the

summary offenses could not dispose of the indicatable offenses. However,

Appellee argued that the 2002 amendment changed the analysis, since the

focus is now on a geographic area and not whether the first court had

subject matter jurisdiction over the second set of charges. See 42 Pa.C.S. §

901(a) (City and County of Philadelphia encompass the First judicial district).


                                     -2-
J-S75007-16



In other words, Appellee’s position was that, since the Philadelphia County

District Attorney’s Office could have tried all offenses together in a single

proceeding, the statutory bar applied.1 The trial court agreed and dismissed

the case. The Commonwealth then appealed.

       While the compulsory joinder statute was amended in 2002, this fact

pattern apparently did not pose any issues until 2013, when Philadelphia’s

Municipal Court system was restructured.           Prior to reorganization, traffic

offenses were exclusively handled by the Traffic Court, a wholly separate

entity.   After reorganization, cases handled by the Traffic Court are now

disposed of by the Traffic Division, which, along with the General Division, is

organized under the Municipal Court.

       Our opinion in Perfetto thoroughly analyzed the 2002 amendments,

the prior case law, the 2013 changes to the Philadelphia judicial system, and

the Rules of Criminal Procedure.          We ultimately concluded that there is a

exception to § 110 in judicial districts, such as the First, which have a

separate traffic court.


____________________________________________


1
   Appellee’s current position is largely the same as that expressed by our
learned colleagues who dissented in Perfetto. See Commonwealth v.
Perfetto, 2017 PA Super 281 (Pa.Super. filed August 30, 2017) (Dubow, J.,
dissenting, joined by Lazarus, J., and Bender, P.J.E.) (expressing view that,
since Municipal Court has concurrent jurisdiction over summary and
misdemeanor traffic offenses, the Commonwealth can bring all charges in
one proceeding under § 110(1)(i)).



                                           -3-
J-S75007-16



       Therefore, in the context of compulsory joinder, where a
       defendant is charged with a summary traffic violation and a
       misdemeanor, the Title 75 summary offense must be disposed of
       in a proceeding in the Philadelphia Municipal Court Traffic
       Division, which has jurisdiction exclusive of the Court of
       Common Pleas, and a separate proceeding must be held for the
       remaining, higher offenses.

Id. at *18-19. The Commonwealth followed that procedure in this case, and

we therefore must reverse the order dismissing Appellee’s charges.2

       Order reversed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2017




____________________________________________


2
  We note that the trial court opinion in this matter states that Appellee was
convicted in 2012 in Traffic Court; however, both the Commonwealth and
Appellee state that he was convicted in the Traffic Division in 2013.
Appellee’s brief at 8 (“Appellee was found guilty in Philadelphia Municipal
Court – Traffic Division”); Commonwealth’s brief at 5 (“In September 2013,
defendant was convicted of the two summary offenses in the Traffic Division
of the Municipal Court.”).



                                           -4-
J-S75007-16




              -5-